Powers, J.
The plaintiffs were wrongfully expelled from the defendant, — an unincorporated association organized for moral, benevolent and social purposes, — and brought this bill in chancery seeking therein re-instatement to membership, a dissolution of the society, and a distribution of its funds. They appeal from a decree in their own favor. This decree provides for their re-instatement, as members of the society and restitution to all rights and privileges incident to such membership, but it does not dissolve the society. Of this omission the plaintiffs complain.
That a court of equity has jurisdiction to supervise to some extent the affairs of associations of this character, and may, on a proper showing, even decree a dissolution, is not here denied. This jurisdiction is not, however, so extensive as in cases of cor*540porations proper, and is limited to the protection of the property rights of a member. So if a member is wrongfully expelled, a court of equity is powerless to interfere unless he is thereby deprived of a right of property. Rigby v. Connol, L. R. 14 Ch. D. 482; Burke v. Roper, 79 Ala. 138. It is plain enough that these plaintiffs’ property rights were violated by their wrongful expulsion, and re-instatement was their legal right. But dissolution is another matter. Courts are reluctant to interfere with the continuance of these associations, and wrongful expulsion does not, in and of itself, afford sufficient ground for a decree of dissolution. Burke v. Roper, supra; Thomas v. Ellmaker, 1 Pars. Sel. Cas. (Pa.) 98; Fisher v. Raab, 57 How. Prac. (N. Y.) 87. So far as Gorman v. Russell, 14 Cal. 531, and 18 Cal. 688, relied upon by the plaintiffs, is to the contrary, it is unsound.
It is no doubt true that dissensions might become so violent and differences so irreconcilable that dissolution would be decreed. Lafond v. Deems, 52 How. Prac. (N. Y.) 41. And it is argued that so much bitterness has been engendered between the majority and minority members of this society that the plaintiffs cannot avail themselves of the dtecree of re-instatement without danger of disorder and violence. But the findings do not justify this claim and the evidence is not before us. We again remind counsel that in chancery appeals we sit in error, only. We take the record as we find it, and from that alone determine whether the decree below is right or wrong. We cannot say from the record before us that it so plainly appears therefrom that the internal troubles of this society are of such a serious and irreconcilable character that it cannot longer carry out the purposes of its organization or that its offence was of such a flagrant character that it has forfeited its right to exist, that the decree below was, in the respect complained of, erroneous.
The plaintiffs insist that they ought to have damages for being wrongfully deprived of their membership. But the decree is hroad enough, to restore them to all their rights and to enable them to share in all the benefits that have accrued during the interval since their expulsion. This is apparently all they are entitled to. If any other benefits, social or otherwise (see Currier v. Catholic Order of Foresters, 87 Vt. 83, 88 Atl. 525), have been lost by them, the findings do not show it. If, as they say in the brief, they find themselves out of pocket on account of this suit *541and their decree is “una vittoria morale, niente piu,” — a moral victory, nothing more — they may find some measure of comfort in the suggestion that this is not an infrequent result of a law suit.

Decree affirmed and cause remanded for such further proceedings, not inconsistent herewith, as may be required.